Citation Nr: 1224408	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  05-30 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty on the U.S. Marine Corps from September 1969 to September 1971.  He also served in the Marine Reserves and Texas Air National Guard from September 1971 to March 2003, which included several period of active duty for training and inactive duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for depression and PTSD.  

Historically, this claim was before the Board in January 2008 and May 2010, at which time the Board determined that additional evidentiary development was needed.  After the requested development was completed, the claim was returned to the Board.  

In a September 2011 decision, the Board denied the above claim.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court), which vacated the Board's decision in a March 2012 order, and returned it to the Board for action consistent with a joint motion for remand (JMR).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a psychiatric disability that he alleges was incurred as a result of his military service.  He has provided numerous statements that describe various, stressful events that occurred during his military service.  Specifically, the Veteran has asserted that, during boot camp, he incurred verbal and physical abuse, which he attributes to racism.  He reported being called derogatory names, being ordered to do a "rain dance" while his superiors laughed, and being taken into barracks by his drill instructor, who beat him up on two different occasions.  

In addition to the incidents in boot camp, the Veteran has reported a long history of harassment and mistreatment throughout the course of his service in the Marines, Reserves, and Air National Guard, including continued harassment and unfair treatment after charges of sexual harassment against him were dropped.  

The Veteran has also reported that he helped rescue a severely injured person following a motor vehicle accident.  He reported that he saw body bags being shipped to and from Saudi Arabia and helped load them into planes.  He has also reported that he observed the rape of a female soldier by her superior.  

At the June 2010 VA examination, the Veteran also reported that he served in Desert Storm and Desert Shield on a top secret mission where he would go off base and search for bombs.  A Special Order of record, dated December 1999, reveals that the Veteran was deployed to Prince Sultan Air Force Base in Saudi Arabia for Operation Southern Watch.  

In light of the above, the March 2012 JMR instructed the Board to attempt to verify the Veteran's stressors with the appropriate service department upon remand.  

In the March 2012 JMR, the parties also concluded that the June 2010 VA examination was inadequate as the examiner questioned the Veteran's credibility with regard to his service in the Persian Gulf, while evidence of record in fact established his service in Saudi Arabia.  

In this regard, notwithstanding the above, it is important to note that a critical question in this case is, in fact, the Veteran's credibility which is in serious question in light of his statements. 

In any event, in light of the JMR, another VA examination should be afforded the Veteran to obtain a medical opinion as to whether his acquired psychiatric disabilities, including major depressive disorder and PTSD are related to his military service.

Here, the Board must emphasize that the Veteran's credibility is a key issue in adjudicating his claim (as addressed in detail in the September 2011 Board decision).  In such cases, where credibility is an important factor, the Board, not VA examiners, are the ultimate finder of fact.  To be clear, the examiner is not asked to make the final credibility determination.  This is the work of the Board.  However, while the Board understand that an examiner cannot always distinguish truth from fabrication, the examiner is asked to indicate, if possible, based on his or her observations of the Veteran, whether the Veteran is providing actuate information. 

Also, in this case, the Veteran has alleged (among other stressors) that his PTSD was incurred as a result of personal assault during service.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5) (2011).  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R.  § 3.304(f)(3) (2011).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 17, which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  Id.

Medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).

At this juncture, the Board must note and take exception to the arguments made by the parties of the March 2012 JMR.  With respect to the Veteran's assertions regarding PTSD based on personal assault, the JMR stated that "the Board appears to have discounted after-the-fact medical nexus opinions" on the basis that they were not generated at, or at least in close proximity, to the time of the reported incident.  

Ostensibly, as the JMR was not specific, the parties appear to be referring to the favorable nexus opinion offered by Dr. "E.F.," who related the Veteran's major depressive disorder to his service.  

However, upon a closer reading of the September 2011 decision, the Board's reasoning is clear:  The Board found the after-the-fact nexus opinion (specifically, Dr. E.F.'s opinion) to be of little probative value, not because of lack of proximity to the reported incident, but because the medical opinion did not take into account the lack of a psychiatric disability in service, as well as other factors in this case (such as whether the Veteran is an accurate historian of his alleged stressors in service) and the opinion was, therefore, not based upon all the relevant facts in the case.  See September 2011 Board Decision.

Regardless, the Board is seeking another VA psychiatric examination, addressing the Veteran's claimed stressors, to include his claim of personal assault.

Accordingly, the case is REMANDED for the following action:

1. Attempt to verify with the appropriate service department, to include the U.S. Army and Joint Services Records Research Center (JSRRC), the occurrence of the Veteran's alleged stressors, particularly the stressor experienced in Saudi Arabia.  In this regard, the duty that the Veteran performed during Operation Southern Watch from December 1999 through February 2000 should be specified.

2. Notify the Veteran that he may submit alternative forms of evidence (evidence other than service records) to corroborate his account of the alleged in-service assault.  A "special PTSD personal-assault" letter and questionnaire should be sent to the Veteran to assist him in identifying potential alternative sources of evidence to establish an in-service stressor, as set forth in M21-1, part III, 5.14(c).  He should be informed that these alternative sources could include, but are not limited to, private medical records, civilian police reports, reports from crisis intervention centers, testimonials from family members, roommates, fellow service members, or clergy; and copies of any personal diaries or journals.  

The Veteran should also be notified that alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor as listed above.

Then, allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

3. Following the completion of the development actions set forth in the above paragraphs, schedule the Veteran for a psychiatric examination with a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) for the purpose of determining the etiology of his current psychiatric disability/disabilities.  The examiner should note the diagnosis, or diagnoses, of any current psychiatric disabilities, to include PTSD and depression, if any.  The examiner is asked to review this remand in detail.  

Following the examination, the VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent probability or greater) that:

a) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror;

b) that the claimed stressor(s) detailed in a) is adequate to support a diagnosis of PTSD; and

c) that the Veteran's PTSD symptoms are related to the claimed stressor(s) detailed in a).

d) whether the evidence demonstrates that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assault, and if so, whether any of his current psychiatric diagnoses, to include PTSD and/or major depressive disorder, are related to the alleged incident(s);

e) whether any currently diagnosed psychiatric disorder, including major depression, first manifested during the Veteran's periods of active service from September 1969 to September 1971, and/or whether any currently diagnosed psychiatric disorder is causally related to events during a period of active service.

With respect to question d), behavioral changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.

The Veteran's claims file and a copy of this Remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.  A complete rationale is required for all opinions rendered.

In this regard, if the examiner concludes that there is insufficient information to provide the etiologic opinions requested without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

4. Then, readjudicate the Veteran's claim for service connection for an acquired psychiatric disability, to include major depressive disorder and PTSD, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claim, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


